Citation Nr: 0903653	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for service connected Post Traumatic Stress Disorder (PTSD).

2. Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

3. Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disorder, to 
include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and December 2006 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of whether new and material evidence was received 
to reopen a service connection claim for bilateral tinnitus 
was withdrawn by way of the July 2007 substantive appeal and 
it is no longer before the Board. 


FINDINGS OF FACT

1. The veteran's PTSD symptoms include suicide ideation, 
extreme social isolation, panic attacks, anxiety, and 
depression.

2. By a June 2005 decision, the RO denied the veteran's 
service connection claims for bilateral hearing loss and a 
skin disorder. 

2. Evidence received since the June 2005 decision does not 
raise a reasonable possibility of substantiating either claim 
and by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate either claim. 




CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial disability 
rating in excess of 70 percent for PTSD have been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2008).

2. The June 2005 RO decision is final. 38 U.S.C.A. § 7103 
(West 2002). 

3. New and material evidence has not been received to reopen 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss and a skin disorder. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in October 2004, 
August 2005, and July 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

With regard to a petition to reopen a finally decided claim, 
the Veterans Claims Assistance Act (VCAA) requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the July 2006 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate service connection claims and  what evidence 
would substantiate his petition to reopen a previously denied 
claim, (including notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denials of service connection for hearing loss and a 
skin disorder). The letter also  specified what information 
and evidence must be submitted by him, what information and 
evidence will be obtained by VA, and of the need for him to 
advise VA of or submit any further evidence that pertains to 
his claim. The July 2006 letter sent to the veteran meets the 
requirements of Kent. Additionally, July 2006 letter provided 
notice of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Regarding the veteran's claim for an increased rating for 
PTSD, although the veteran has not been provided with timely 
VCAA requirements of the duty to assist and duty to notify as 
it pertains to the issues of to the recent Court precedent in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the claims 
of an increased rating are downstream issues from the grant 
of service connection for PTSD. Grantham v. Brown, 114 F.3d 
1156 (1997). VA's General Counsel has held that no VCAA 
notice is required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002). The 
Board is bound by the General Counsel's opinion. 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC 8-2003; 69 Fed. Reg. 25180 
(May 5, 2004).



VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim. The service treatment 
records, VA treatment records, and VA PTSD examination report 
are associated with the claims file. The veteran was not 
afforded a VA examination for his claimed disabilities of 
hearing loss and a skin disorder. Because the veteran's 
application to reopen his claim is presently denied, VA's 
duty to assist has not attached and there is no basis upon 
which to direct a medical examination. 38 U.S.C.A § 
5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (Holding 
that VA need not provide a medical examination or medical 
opinion until a claim is reopened); Anderson v. Brown, 9 
Vet.App. 542 (1996) (Holding that unless new and material 
evidence has been submitted, the duty to assist does not 
attach).

The veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

Rating in excess of 50 percent for service connected PTSD

The veteran contends that his PTSD symptoms approximate the 
criteria for a rating in excess of 50 percent. The Board 
finds that his PTSD symptoms approximate  criteria for a 70 
percent rating, and it will be granted. 

PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411; however, the criteria for rating psychiatric disability 
other than eating disorders is set forth in a General Rating 
Formula .

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV). A score of 21-30 indicates behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends). A 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently assaults younger children, 
is defiant at home, and is failing at school). A score of 41- 
50 indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job). A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). See 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., American Psychiatric Association (DSM-IV).

The veteran underwent a VA PTSD examination in April 2005. 
The veteran reported symptoms of anxiety, nervousness, 
constant nightmares, isolation, depression, and irritability. 
He also reported that these symptoms have been present since 
his combat service in Vietnam and greatly interfered with his 
life, leading to severe social isolation. Upon mental status 
examination, the examiner noted that the veteran responded in 
a logical manner and did not appear to have memory impairment 
or obsessive or ritualistic behavior. He noted that the 
veteran experienced panic attacks several times a week. The 
examiner diagnosed PTSD and assigned a GAF score of 50 to 
reflect frequent panic attacks, few friends, suicidal 
ideation, depression, insomnia, and flat affect. 

The veteran submitted an August 2005 letter from a VA 
counselor. She stated that she has treated the veteran for 
his PTSD. She described his symptoms as including severe 
social isolation, anxiety, depression, and nightmares. She 
assigned a GAF of 50. 

With the assistance of social worker, the veteran submitted a 
May 2006 statement detailing his stressful experiences in 
Vietnam and how it impacted his life. He reported 
experiencing anxiety attacks, feelings of guilt, and severe 
social isolation. 


Another treatment provider wrote a May 2006 letter stating he 
counseled the veteran as part of ongoing PTSD treatment. He 
recounted that the veteran experienced many PTSD symptoms 
including depression, flashbacks, extreme avoidance 
behaviors, and suicidal ideation among others. The treatment 
provider reported that the veteran often cried during 
treatment sessions and experienced severe guilt over his 
service in Vietnam. He also confirmed that the veteran has 
never been able to recover from his traumatic experiences in 
Vietnam. It was also noted that the veteran's occupation is 
completely isolating, consistent with his avoidance of any 
social contact. The treatment provider opined that the 
veteran experiences serious and chronic PTSD symptoms and 
will require indefinite treatment. 

The veteran submitted an August 2006 statement from a friend 
recounting his observations of the previously mentioned PTSD 
symptoms. 

Most recently, the treatment provider writing the May 2006 
letter above submitted letters dated in May and August 2007. 
He cited numerous treatment sessions with the veteran 
resulting in the conclusions mentioned in the May 2006 
letter. However, he wished to emphasize that the veteran's 
full-time job was completely isolative and should be 
considered consistent with PTSD symptoms. Also, he noted that 
the veteran's current GAF score is 35 as his symptoms are 
constant with little improvement despite intensive treatment.    

After considering the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
PTSD most closely approximates the criteria for a 70 percent 
rating. 

The Board has also considered whether the evidence supports 
the assignment of a 100 percent evaluation. Fletcher v. 
Derwinski, 1 Vet. App. 394 (1991). Of particular note in this 
regard are the May and August 2007 letters authored by a Vet 
Center counselor. As noted, he observed that although the 
veteran was employed full-time, his occupation was isolative 
as the veteran worked as a horse farm laborer; that the 
veteran would not work around others and would not venture 
into public places.  

While the veteran is socially isolated due to PTSD symptoms, 
the criteria for a 100 percent criteria are not approximated. 
Although isolated, the veteran remains employed. See 38 
C.F.R. § 4.126(b) (When evaluating the level of the 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment). Further, the veteran does not manifest "total" 
occupational and social impairment warranting a 100 percent 
evaluation. 

The veteran's treatment providers clearly state that the 
veteran experiences severe PTSD symptoms, such as suicidal 
ideation, intense isolation, and uncontrollable crying during 
counseling sessions. The medical evidence reflects continued 
PTSD treatment without improvement in symptoms. The veteran's 
latest GAF score is 35 in reflection of the severity of his 
symptoms. However, the medical evidence does not show PTSD 
symptoms such as hallucinations, grossly inappropriate 
behavior or lack of personal hygiene that more closely 
approximate a 100 percent rating. 

A rating of 70 percent for PTSD is granted. 

New and material evidence to reopen a service connection 
claim for bilateral hearing loss and a skin disorder

The veteran seeks to reopen his claims of service connection 
for bilateral hearing loss and a skin disorder to include as 
due to herbicide exposure. Because new and material evidence 
has not been received, the petitions to reopen will be 
denied. 

In a June 2005 decision, the Board denied the veteran's 
claims of service connection for bilateral hearing loss and a 
skin disorder. This decision is final. 38 U.S.C.A. § 7103. 
The veteran filed a July 2006 petition to reopen the claims 
for new and material evidence. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In June 2005, the RO denied the claims because there was no 
medical evidence of a  current diagnosis of a skin disorder 
and no evidence linking the veteran's current mild hearing 
loss to any incident of his active service. 

Since this decision, the veteran submitted a statement from 
his friend stating that the veteran has the signs and marks 
of Agent Orange exposure. While the friend's observations are 
competent lay evidence, they are not competent medical 
evidence. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). 
Thus, the record does not contain competent medical evidence 
of a skin disorder to include as a result of herbicide or 
Agent Orange exposure. No evidence was submitted regarding 
the veteran's claimed hearing loss. The Board finds that new 
and material evidence has not been submitted.

As new and material evidence has not been received, the 
claims of entitlement to service connection for bilateral 
hearing loss and a skin disorder are not reopened. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 




ORDER

A rating of 70 percent for service connected PTSD is granted. 

The petition to reopen the claim of service connection for 
bilateral hearing loss is denied. 

The petition to reopen the claim of service connection for a 
skin disorder is denied. 



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


